[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          SEPTEMBER 17, 2009
                              No. 08-16253                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 08-00064-CR-2-LSC-RRA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RICKY GUY LEATHERWOOD,
a.k.a. Slick Rick,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                            (September 17, 2009)

Before EDMONDSON, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Thomas R. Wolsoncroft, appointed counsel for Ricky Guy Leatherwood, has
filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the Leatherwood’s convictions and sentences are AFFIRMED.




                                          2